Exhibit 10.3.2

 

PROMISSORY NOTE

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$5,000,000.00

02-10-2020

02-10-2021

 

8100

 

403

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing " * * •" has been omitted due to text length
limitations.

 

 

 

 

 

Borrower:

Lodging Fund REIT Ill OP, LP

Lender:

Western State Bank

 

1635 43rd Street South, Suite 205

 

West Fargo

 

Fargo, ND 58103

 

P.O. Box 617

 

 

 

755 13th Ave E

 

 

 

West Fargo. ND 58078

 

 

 

 

 

 

 

 

Principal Amount:

$ 5,000,000.00

Date of Note:     February 10, 2020

 

PROMISE TO PAY. Lodging Fund REIT Ill OP. LP ( "Borrower") jointly and severally
promises to pay to Western State Bank ("Lender"), or order. in lawful money of
the United States of America. the principal amount of Five Million & 001100
Dollars ($5,000,000.00) or so much as may be outstanding. together with interest
on the unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on February 10. 2021. In addition. Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning March 1,  2020. with all subsequent interest payments to
be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; then to any late charges; then to any escrow or
reserve account payments as required under any mortgage, deed of trust. or other
security instrument or security agreement securing this Note; and then to any
unpaid collection costs. Borrower will pay Lender at Lender's address shown
above or at such other place as Lender may designate in writing. All payments
must be made in U.S. dollars and must be received by Lender consistent with any
written payment instructions provided by Lender. If a payment is made consistent
with Lender's payment instructions but received after West Fargo/Fargo: 7:00 PM
Central Standard Time; Devils Lake: 6:00 PM Central Standard Time. Lender will
credit Borrower's payment on the next business day.

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the Prime Rate as
published in the Wall Street Journal (the "Index"). The Index is not necessarily
the lowest rate charged by Lender on its loans. Lender will
tell Borrower the current Index rate upon Borrower's request. The interest rate
change will not occur more often than each Day. Borrower understands that Lender
may make loans based on other rates as well. The Index currently is 4.750% per
annum. Interest on the unpaid principal balance of this Note will be calculated
as described in the "INTEREST CALCULATION METHOD" paragraph using a rate
of 0.500 percentage points over the Index (the "Margin"), resulting in
an initial rate of 5.250% per annum based on a year of 360 days . It
Lender determines, in its sole discretion, that the Index
has become unavailable or unreliable, either temporarily, indefinitely, or permanently,
during the term of this Note, Lender may amend this Note by designating a
substantially similar substitute index. Lender may also amend and adjust the
Margin to accompany the substitute index. The change to the Margin may be a
positive or negative value, or zero. In making these
amendments, Lender may take into consideration any then-prevailing market convention for selecting a substitute index and margin for the
specific Index
that is unavailable or unreliable. Such an amendment to the terms of this Note
will become effective and bind Borrower 10 business days after Lender gives
written notice to Borrower without any action or consent of the
Borrower. NOTICE: Under no circumstances will the interest rate on this Note be
more than the maximum rate allowed by applicable law.

INTEREST CALCULATION METHOD .  Interest on this Note is computed on a 365/360
basis; that is. by applying the ratio of the interest rate over a year of 360
days. multiplied by the outstanding principal balance. multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower's obligation to continue to make payments of accrued unpaid interest.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts. including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Western State Bank, West
Fargo, P.O. Box 617 West Fargo, ND 58078.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00.
whichever is greater.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 3.000 percentage point margin ("Default Rate Margin"). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default . However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower tails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan,  extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Death or Insolvency. The dissolution or termination of Borrower's existence as a
going business or the death of any partner, the insolvency of Borrower, the
appointment of a receiver tor any part of
Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.










 

 

 

 

PROMISSORY NOTE

 

 

(Continued)

Page 2

 

 

 

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any
governmental agency against any collateral securing the loan. This includes a
garnishment of any of Borrower's accounts, including deposit accounts, with
Lender. However, this Event of Default shall not apply if there is a good faith
dispute by Borrower as to the validity or reasonableness of the claim which is
the basis of the creditor or forfeiture proceeding and if Borrower gives Lender
written notice of the creditor or forfeiture proceeding and deposits with Lender
monies or a surety bond for the creditor or forfeiture proceeding, in an amount
determined by Lender, in its sole discretion, as being an adequate reserve or
bond for the dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability
under, any guaranty of the indebtedness evidenced by this Note.

Events Affecting General Partner of Borrower. Any of the preceding events occurs
with respect to any general partner of Borrower or any general partner dies or
becomes incompetent.

Change In Ownership. The resignation or expulsion of any general partner with an
ownership interest of twenty-five percent (25%) or more in Borrower.

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Insecurity. Lender in good faith believes itself insecure.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

EXPENSES. If Lender institutes any suit or action to enforce any of the terms of
this Note, Lender shall be entitled to recover such sum as the court may adjudge
reasonable. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender's
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the loan payable on demand and
shall bear interest at the Note rate from the date of the expenditure until
repaid. Expenses covered by this paragraph include, without limitation, however
subject to any limits under applicable law,
Lender's expenses for bankruptcy proceedings (including efforts to modify
or vacate any automatic stay or injunction), and appeals, to the extent
permitted by applicable law. Borrower also will pay any court costs, in addition
to all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and. to the extent not preempted by federal law, the laws of the State of North
Dakota without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of North Dakota.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of the State of North Dakota, in the
county in which Borrower's following address is located: 1635 43rd Street South,
Suite 205, Fargo, ND 58103.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future. However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law. Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the indebtedness against any and all such accounts, and, at Lender's
option, to administratively freeze all such accounts to allow Lender to protect
Lender's charge and setoff rights provided in this paragraph.

COLLATERAL. Borrower acknowledges this Note is secured by the following
collateral described in the security instruments listed herein:

(A)   a Mortgage dated February 10, 2020, to Lender on real property described
as "Real Property located at 3000 Eagandale Pl, Eagan, MN 551 21" and located in
Dakota County, State of Minnesota.

(B)   an Assignment of All Rents to Lender on real property described as "Real
Property located at 3000 Eagandale Pl, Eagan, MN 551 21" and located in Dakota
County, State of Minnesota.

(C)   an Assignment of All Rents to Lender on real property described as "Real
Property located at 1230 Collins Rd NE, Cedar Rapids, IA 52402" and located in
Linn County, State of Iowa.

(D)   a Mortgage dated February 10, 2020, to Lender on real property described
as "Real Property located at 1230 Collins Rd NE, Cedar Rapids, IA 52402" and
located in Linn County, State of Iowa.

(E)   a Commercial Security Agreement dated February 10, 2020 made and executed
between LF3 Eagan, LLC and Lender on collateral described as:

All Fixtures at 3000 Eagandale Pl, Eagan, MN 551 21

(F)   a Commercial Security Agreement dated February 10, 2020 made and executed
between LF3 Cedar Rapids, LLC and Lender on collateral described as:

All Fixtures at 1230 Collins Rd NE, Cedar Rapids, IA 52402

(G)   a Commercial Pledge Agreement dated February 10, 2020 made and executed
between Lodging Fund REIT Ill OP, LP and Lender on collateral described as:

One hundred thousand (100,000) unissued and not outstanding partnership units of
Lodging Fund REIT Ill OP, LP

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note may be requested either orally or in writing by Borrower or as
provided in this paragraph. Lender may, but need not. require that all oral
requests be confirmed in writing. All communications, instructions, or
directions by telephone or otherwise to Lender are to be directed to Lender's
office shown above. Borrower agrees to be liable for all sums either: (A)
advanced in accordance with the instructions of an authorized person or (B)
credited to any of Borrower's accounts with Lender. The unpaid principal balance
owing on this Note at any time may be evidenced by endorsements on this Note or
by Lender's internal records, including daily computer print-outs.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES. Borrower may notify Lender if Lender

 










 

 

 

 

PROMISSORY NOTE

 

 

(Continued)

Page 3

 

 

 

 

reports any inaccurate information about Borrower's account(s) to a consumer reporting agency. Borrower's written notice describing the
specific inaccuracy(ies) should be sent to Lender at the following address:
Western State Bank 110 4th St SE Devils Lake, ND 58301.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Each Borrower
understands and agrees that, with or without notice to Borrower, Lender may with
respect to any other Borrower (a) make one or more additional secured or
unsecured loans or otherwise extend additional credit; (b) alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time
for payment or other terms of any indebtedness, including increases and
decreases of the rate of interest on the indebtedness; (c) exchange, enforce,
waive, subordinate, fail or decide not to perfect, and release any security,
with or without the substitution of new collateral; (d) apply such security and
direct the order or manner of sale thereof, including without limitation, any
non-judicial sale permitted by the terms of the controlling security agreements,
as Lender in its discretion may determine; (e) release, substitute, agree not to
sue, or deal with any one or more of Borrower's sureties, endorsers, or other
guarantors on any terms or in any manner Lender may choose; and (f)
determine how, when and what application of payments and credits shall be made
on any other indebtedness owing by such other Borrower. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party, partner, or guarantor or collateral; or
impair, fail to realize upon or perfect Lender's security interest in the
collateral; and take any other action deemed necessary by Lender without the
consent of or notice to anyone. All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than
the party with whom the modification is made. The obligations under this Note
are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

 

 

 

BORROWER:

 

 

 

 

 

LODGING FUND REIT Ill OP. LP

 

 

 

LODGING FUND REIT III, INC., General Partner of Lodging Fund REIT III OP, LP

 

 

 

By:

/s/ Katie Cox

 

 

Katie Cox, Chief Financial Officer of Lodging Fund

 

 

REIT III, Inc.

 

 

 

 

LENDER:

 

 

 

 

 

WESTERN STATE BANK

 

 

 

X

/s/ Ryan Rued

 

 

Ryan Rued, VP/Business Banking Officer

 

 

--------------------------------------------------------------------------------

 



